DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Within claim 2 (two occurrences; lines 30, 31-32), the phrase “the second piece” should be changed to “the second piece of fabric” as originally introduced to avoid lack of antecedent basis issues.  
Within lines 30-31 of claim 2, the recitation, “the selected sewing guide” should be “the selected sewing guide side” to avoid lack of antecedent basis issues. 
Within line 57 of claim 2, “the stabilizer” should be “the stabilizer material” to avoid lack of antecedent basis issues.

Within section c) of claim 3, the term “the fabric” (multiple occurrences) should be “the piece of fabric” to avoid lack of antecedent basis issues.
Within section e) of claim 3, the phrase “the second piece” (multiple occurrences) should be “the second piece of fabric” to avoid lack of antecedent basis issues.
Within section h) of claim 3, the recitation “the selected sewing guide of the innermost sewing guide element” should be “the selected sewing guide side of the innermost sewing guide element” to avoid lack of antecedent basis issues.
Additionally, regarding claim 3, the recitations, “the known art of” (section a)) and “known in the art” (sections f) and g)) should be removed from the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding lines 5-6 of claim 1, there is insufficient antecedent basis for the limitations, "the sides" and “the shortest side” in the claim. 
Regarding lines 7-12 of claim 1, the recitation, “where smaller sizes limit the number of internal sewing guide elements incorporated into the overall sewing guide pattern in steps ‘d’ and ‘e’ below, and it is understood that there is no upper bound to the size limit other than user skills in applying means known in the art as foundation piecing to execute the pattern using a digital embroidery machine, paper piecing or fabric foundation piecing” is narrative in from and replete with indefinite language.  Note that there is insufficient antecedent basis for the limitations "the overall sewing guide pattern", “the size limit”, “the user skills” and “the pattern” within the recitation.  Additionally, note that steps ‘d’ and ‘e’ cannot be referred to in the shown manner when they have yet to be introduced within the claim itself.  
Regarding lines 21-22 of claim 1, there is insufficient antecedent basis for the limitation, "the base” (two occurrences) in the claim. 
Regarding lines 25 of claim 1, there is insufficient antecedent basis for the limitation, "the midpoints” in the claim. 
Regarding lines 26-33 of claim 1, the recitation, “sequentially placing additional internal pattern elements which alternate between rectangles and rhombuses, typically 
Regarding lines 36-37 of claim 1, the phrases "which in preferred configurations" and “which may range” both render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, does “may range from 3/16” to 1”” mean that the value is within the range or dynamically changing within the claimed range?

Regarding claim 2, it is unclear if the applicant is claiming a single embroidery machine or a multitude of embroidery machines.  For example, note that the third line of the claim introduces “a digitized embroidery machine” and line 5 refers to such a machine by stating “the digitized embroidery machine”.  However, line 7 refers to “a digitized embroidery machine”.  Is this the same machine?  If so, it should be referred to as “said digitized embroidery machine” or “the digitized embroidery machine”.  Additionally, line 10 recites, “an embroidery machine”.  Is this a different embroidery machine or the same embroidery machine?  If it is the same, it should be referend to as stated above.  The same is true for the recitations, “said embroidery machine” as recited in lines 12 and 13 of the claim.  If it is referring to the same machine, it should be referred to as “said digitized embroidery machine” or “the digitized embroidery machine”.  Note that terminology should stay consistent throughout the claims to avoid confusion.       
Claim 2 recites the limitation "the innermost sewing guide element" in lines 16-17 and throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the innermost sewing guide element one of the additional internal pattern elements (claim 1)?
Claim 2 recites the limitation "the presentation side" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the innermost element sewing guides" in lines 23-24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What is the difference between the innermost sewing guide element and the innermost element sewing guides?  Are the innermost element sewing guides part of the innermost sewing guide element?
Claim 2 recites the limitations "the triangle", “the adjacent corner” and “the closest larger sewing guide element” in lines 26-28 of the claim (note that these same limitations also appear within lines 32-34 of the claim).  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the presentation side" in line 29 of the claim (also recited within line 40).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the underlying stabilizer" in line 37 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the “underlying stabilizer” the same as the “stabilizing material”?
Claim 2 recites the limitation "the joining stitch line" in line 39 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the next larger sewing guide element" in line 43 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the rectangular base sewing guide pattern" in lines 49-50 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is the applicant referring to the outermost rectangular base sewing guide pattern as mentioned within the previous lines of the claim?
Regarding claim 2 (lines 50-51), the phrases "which in preferred configurations" and “may range” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, does “may range from 3/16” to 1”” mean that the value is within the range or dynamically changing within the claimed range?  Furthermore, note that the seam allowance limitations above appear to already have been claimed within section f) of claim 1.  
Claim 2 recites the limitations "the cut edge" and “the stitched sewing” in lines 51-52 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "the finished patchwork components" (plural), “the finished fabric assembly”, “the midpoints”, “the gaps”, “the completed patchwork component construction sewing guide”, “the quilt design” and “the components” in lines 
Claim 3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Note that the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Similar to claims 1 and 2, claim 3 recites the limitations, “the patchwork component construction sewing guide”, “the final patchwork component construction sewing guide”, “the foundation piecing pattern”, “the presentation side”, “the entire element”, “the innermost element sewing guides”, “the triangle”, “the adjacent corner”, “the closest larger sewing guide element”, “the printed side”, “the joining stitch line”, “the next larger sewing guide element”, “the outermost rectangular base sewing guide pattern”, “the rectangular base sewing guide pattern”, “the cut edge”, “the stitched sewing”, “the finished patchwork components”, “the finished fabric assembly”, “the midpoint”, “the gaps”, “the completed patchwork component construction sewing guide” and “the remaining portions” throughout the claim wherein there is insufficient antecedent basis for these limitations in the claim.  
Regarding claim 3 (section l), the phrases "which in preferred configurations" and “may range” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, does “may range from 3/16” to 1”” mean that the value is within the range or dynamically changing within the claimed range?  Furthermore, note that the seam 

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that BURRIER (US 4,646,666) teaches a foundation piecing method for quilting and GARDNER (US 8,851,002) teaches a patchwork quilting method using an embroidery machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732